Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-12-00802-CV

                                              Melissa SUTTON,
                                                  Appellant

                                                        v.

                                              Patricia ANGELL,
                                                   Appellee

                     From the 218th Judicial District Court, Karnes County, Texas
                                 Trial Court No. 11-05-00128-CVK
                               Honorable Stella Saxon, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 17, 2013

REVERSED AND REMANDED; RECEIVERSHIP DISSOLVED

           Appellant, Melissa Sutton, appeals the trial court’s November 8, 2012 order appointing a

receiver. 1 In two issues on appeal, Sutton contends the trial court (1) erred in appointing a receiver

without the requirement of an applicant’s bond per Rule 695a of the Texas Rules of Civil

Procedure, and (2) abused its discretion by appointing a receiver. We reverse the trial court’s

order, dissolve the receivership, and remand for further proceedings.


1
  On February 4, 2012, appellee, Patricia Angell, filed a motion to dismiss the appeal as moot, stating she abandons
any right to the appointment of a receiver. However, because it appears the order appointing a receiver has not been
set aside, we deny the motion to dismiss and address the appeal on the merits.
                                                                                       04-12-00802-CV


                                         BACKGROUND

       Sutton and Angell operated a business together in Karnes County. On May 25, 2011,

Angell filed a Petition for Partnership Accounting, Winding Up, and Other Affairs. The trial court

ordered mediation, but there was no resolution of the case. On October 7, 2012, Angell filed her

First Amended Application for Appointment of a Receiver, alleging she was excluded from the

property by Sutton, which was jointly owned by Sutton and Angell, and alleging Sutton had sold

Angell’s share of the partnership assets to a “silent partner.” A hearing was held, and the trial

court entered an order appointing a receiver. This appeal followed.

                                      APPLICANT’S BOND

       Rule 695a of the Texas Rules of Civil Procedure states: “No receiver shall be appointed

with authority to take charge of property until the party applying therefore has filed . . . a good and

sufficient bond . . . in the amount fixed by the court.” TEX. R. CIV. P. 695a. The purpose of an

applicant’s bond is to ensure the defendant can be reimbursed for any damages caused by the

appointment of a receiver should that receiver be wrongfully appointed. Ahmad v. Ahmed, 199
S.W.3d 573, 575 (Tex. App.—Houston [1st Dist.] 2006, no pet.). It is reversible error if the trial

court appoints a receiver without setting the amount of the applicant’s bond and without requiring

the applicant to post the bond as is required by Rule 695a. Cont’l Homes Co. v. Hilltown Prop.

Owners Ass’n, Inc., 529 S.W.2d 293, 295 (Tex. Civ. App.—Fort Worth 1975, no writ).

       Angell, as the applicant for the appointment of a receiver, was required to file a bond with

the clerk. Sutton asserts this bond was not filed. Angell has not disputed this issue, and has

declined to file an appellee’s brief. See TEX. R. APP. P. 38.1(g) (“In a civil case, the court will

accept as true the facts stated unless another party contradicts them.”). It appears from the record

an applicant’s bond was not filed in this case: the reporter’s record reveals no indication the

applicant’s bond was filed, Angell’s application for appointment of receiver does not mention the

                                                 -2-
                                                                                     04-12-00802-CV


filing of an applicant’s bond, and the trial court’s order appointing a receiver does not indicate a

requirement for Angell to file the bond, nor does it indicate an appropriate amount for such a bond.

Accordingly, we conclude the trial court erred in appointing the receiver without ordering that

Angell file an applicant’s bond as required by Rule 695a. Therefore, we reverse the trial court’s

order appointing receiver, order the receivership dissolved, and remand for further proceedings.



                                                  Sandee Bryan Marion, Justice




                                                -3-